UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1882


VINABEN MANUBHAI PATEL; MANUBHAI PATEL,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 4, 2014                Decided:   February 18, 2014


Before KING, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rishi   P.   Oza,  ROBERT  BROWN   LLC,  Cleveland,  Ohio,   for
Petitioners.    Stuart F. Delery, Assistant Attorney General,
Linda S. Wernery, Assistant Director, Lindsay B. Glauner, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vinaben Manubhai Patel and Manubhai Patel, natives and

citizens of India, petition for review of an order of the Board

of Immigration Appeals (“Board”) dismissing their appeal from

the immigration judge’s order finding that Vinaben Patel, the

primary petitioner, was not eligible for adjustment of status.

The Petitioners claim that the Board erred in this regard.                            We

deny the petition for review.

           We     review      administrative          findings         of   fact      for

substantial evidence and will consider those findings conclusive

unless any reasonable adjudicator would have been compelled to

conclude to the contrary.           Legal issues determined by the Board

are reviewed de novo.          Abdel-Rahman v. Gonzales, 493 F.3d 444,

448 (4th Cir. 2007).           We    have thoroughly reviewed the record

and   conclude    that       the    factual      findings        are    supported      by

substantial evidence and there was no error regarding the legal

issues.

           Accordingly,       we    deny       the   petition     for     review.      We

dispense   with       oral    argument     because         the    facts     and     legal

contentions     are   adequately      presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED



                                           2